Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 In re Michael Allyn Kennedy                                 Original Prohibition Proceeding

 No. 06-19-00103-CV                                    Memorandum Opinion delivered by Justice
                                                       Burgess, Chief Justice Morriss and Justice
                                                       Stevens participating.


       As stated in the Court’s opinion of this date, we find that this original proceeding should
be dismissed for want of jurisdiction. Therefore, we dismiss the original proceeding.


                                                      RENDERED JANUARY 30, 2020
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk